Citation Nr: 0023456	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  95-30 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for Crohn's disease with 
anemia, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from August 1966 to July 
1970, and from July 1972 to September 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 rating decision, in which the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied an increased rating for 
Crohn's disease with anemia.  The Board remanded this case to 
the RO in January 1998.

The Board notes that, in a statement received by the Board in 
December 1998, the appellant appears to have raised the issue 
of a "retroactive" award of compensation for his service 
connected Crohn's disease with anemia.  The Board also notes 
that, by means of memorandum dated in May 1999, the 
appellant's representative appears to have raised the issue 
of reopening the claim for service connection for arthritis 
as secondary to Crohn's disease with anemia.  These issues 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim on appeal has been obtained.

2.  The appellant's Crohn's disease with anemia is manifested 
primarily by frequent exacerbations and remissions of lower 
abdominal pain, cramps, diarrhea, nausea, vomiting and 
fatigue, but without objective evidence of numerous yearly 
attacks of malnutrition with only fair health during 
remissions.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
rating for Crohn's disease with anemia have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.14, 
4.112, 4.113, 4.114, Part 4, Diagnostic Code 7323 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that his symptoms associated with his 
Crohn's disease with anemia, which include complaints of 
lower abdominal pain, cramps, diarrhea, nausea, vomiting and 
fatigue, warrant a disability evaluation in excess of the 
currently assigned 30 percent rating.  His allegations, when 
viewed in the light most favorable to his claim, are 
sufficient to "well ground" his claim within the meaning of 
38 U.S.C.A. § 5107(a).  See Proscelle v. Derwinski, 2 
Vet.App. 629, 631 (1992).  In an effort to assist him in the 
development of his claim, the RO has obtained his relevant 
clinical records and afforded him recent VA intestinal 
examination.  Upon review of the record, the Board finds that 
all evidence necessary for an equitable disposition of this 
claim has been obtained.  38 U.S.C.A. § 5107 (West 1991).

Historically, the appellant was treated during his first 
period of active service for hemorrhoids, a pilonidal cyst 
and mild iron (Fe) deficiency anemia of unknown etiology.  
His complaints included diarrhea, nausea, loss of appetite, 
mid- abdominal discomfort and nervousness.  An upper 
gastrointestinal series (UGI) and barium enema failed to show 
any significant deviations from normal, and he was given an 
impression of functional bowel disease.  He was discharged in 
June 1970 with a recorded weight of 170 pounds and a height 
of 68 inches.  Thereafter, his continued gastrointestinal 
symptoms were diagnosed as functional or psychophysiologic in 
nature.  He underwent surgical corrections of a fissure in 
ano and hemorrhoids in 1973.  He was first diagnosed with 
Crohn's disease following a barium enema in 1974.  His 
condition was reported as stable with the use of daily 
medication as of May 1987.

Briefly summarized, the appellant's subsequent VA clinical 
records reveal that his Crohn's disease was treated with 
Lomotil and proctoFoam.  He had variously recorded weights 
ranging from 171 in 1983 to 184- 189 in 1987.  He began 
treatment with B12 injections, iron supplements and calcium 
supplements due to his anemia in 1987.  At that time, his 
Crohn's disease was described as "stable."  An August 1990 
VA examination report recorded symptoms of right lower 
quadrant fullness, tenderness and guarding.  A barium enema 
and UGI series revealed granulomatous disease involving the 
distal ileum and the ileocecal valve area which produced a 
short fistula tract between the terminal ileum and sigmoid 
colon with adhesions and fixation in the area.  His recorded 
weight was 193 pounds.  He was given a diagnosis of Crohn's 
disease with exacerbations and remissions and secondary 
anemia.  In a decision dated in March 1991, the Board granted 
service connection for Crohn's disease.  In August 1991, the 
RO assigned an original 10 percent disability evaluation.  
However, in a decision dated in April 1992, the Board granted 
an increased evaluation to the 30 percent rating currently in 
effect.

The appellant's subsequent VA clinical records in 1993 reveal 
his complaint of episodic constipation and diarrhea, but an 
examiner indicated that his Crohn's disease was "in 
remission."  He remained iron deficient with a recorded 
weight of 196.  In 1994, he had recorded weights ranging from 
180 to 1891/2 with complaints of tiredness and poor appetite.  
An October 1994 VA alimentary appendages examination report 
revealed his complaints of diarrhea, crampy abdominal pains, 
poor appetite and generalized weakness secondary to anemia.  
He also complained of nausea and vomiting which occurred 
approximately once a month.  His physical examination was 
significant for pallor and mild lower right quadrant 
tenderness.  He reported a history of 15 pound weight loss 
within the past year, and he weighed in at 184 pounds.  He 
was given diagnoses of Crohn's disease and anemia as 
secondary to Crohn's disease.  He remained anemic as of 
December 1994. 

In March 1995, the appellant reported a fair appetite with 
his symptoms under control.  His weight was stable at 180 
pounds.  Colonoscopy and esophagogastroduodenoscopy (EDG) 
studies in April 1995 revealed sub- acute and chronic 
inflammation of the ileum.  A September 1995 VA intestinal 
examination report recorded his complaint of abdominal cramps 
and occasional diarrhea.  His physical examination was 
significant for mild right lower quadrant tenderness and 
weakly positive guaiac stools.  The examiner indicated that 
he was not anemic or malnourished.  He had a weight of 187 
pounds.  A December 1995 UGI revealed chronic inflammation 
and fistulas.  At that time, he reported history of weight 
loss without cause, but his weight was recorded at 184 
pounds.  

Over the next two years, the appellant's recorded weights 
ranged from 184 pounds to 192 pounds.  A nutritional therapy 
consultation in March 1996 was unremarkable.  He complained 
of loss of appetite on one occasion in July 1997, but he 
otherwise reported that his appetite was fair.   His 
medications included Lomotil, Ensure supplements, Interferon, 
Decadron, Prednisone and monthly injections of B-12 shot.  In 
July 1997, he underwent a surgical consultation regarding the 
possible risk of adenocarcinoma in the diseased section of 
the terminal ileum, but no surgical intervention was 
recommended.  He had a recorded weight of 179 in December 
1997.

On VA intestinal examination in April 1998, the appellant 
complained primarily of lower abdominal pain, cramps, and 
intermittent diarrhea.  He also reported nausea and vomiting 
which occurred once or twice a month.  He denied any 
significant weight loss.  On physical examination, he 
appeared pale and in no acute distress.  He weighed 178 
pounds.  His abdomen was soft with no obvious distention.  
His liver span was normal and the spleen was not palpable.  
There was tenderness in the lower right quadrant at the site 
of the Crohn's disease, but no masses were felt.  A rectal 
examination did not show any stool.  Perianal examination did 
not show any sinuses, fistulas or active drainage.  
Impression was of Crohn's disease with involvement of the 
ileum, and possible gastric, with no outward signs of 
activity, although he complained of diarrhea and cramps and 
unquestionably manifested an iron deficiency anemia.  A July 
1998 VA clinical record again recorded his complaints of 
diarrhea 4- 10 times per day, abdominal cramps, occasional 
nausea, frequent dyspepsia and prior perirectal pustular 
drainage.

A copy publication submitted by the appellant and issued by 
the National Digestive Diseases Information Clearinghouse 
(NDDIC), a service of the National Institutes of Health, 
indicated that the most common complication associated with 
Crohn's disease was obstruction of the intestine.  The 
disease process also caused ulcer tracts and fistulas with 
systemic complications which included forms of arthritis, 
skin problems, inflammation of the eyes or mouth, kidney 
stones, gallstones, and/or other diseases of the liver or 
biliary system.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The severity of digestive system disorder is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1999)(Schedule).  In this case, the appellant's Crohn's 
disease with anemia is currently rated as 30 percent 
disabling pursuant to Diagnostic Code 7323.  This rating 
contemplates moderately severe ulcerative colitis with 
frequent exacerbations.  A 60 percent rating would be 
warranted for severe ulcerative colitis, manifested by 
numerous attacks a year and malnutrition, with only fair 
health during remissions.  A 100 percent rating would be 
warranted for pronounced ulcerative colitis resulting in 
marked malnutrition, anemia and general debility, or with 
serious complication such as liver abscess.

For VA purposes, minor weight loss or greater losses of 
weight for periods of brief duration are not considered of 
importance.  38 U.S.C.A. § 4.112 (1999).  Rather, weight loss 
becomes of importance where there is appreciable loss which 
is sustained over a period of time with inability to regain 
it despite appropriate therapy.  Id.  In evaluating weight 
loss generally, consideration is to be given to standard age, 
height and weight tables as well as the individual's 
predominant weight pattern as reflected by the records.  Id.

VA's Schedule recognizes that there may be co- existing 
diseases of the digestive system, particularly within the 
abdomen, which differ in the site of pathology but produce a 
common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  38 C.F.R. § 4.113 (1999).  
Consequently, certain co- existing diseases in this area do 
not lend themselves to distinct and separate disability 
evaluations without violating the fundamental rule against 
pyramiding as outlined in 38 C.F.R. § 4.14.  Id.  
Accordingly, a single evaluation is assigned under the 
diagnostic code which reflects the dominant disability 
picture with elevation to the next higher evaluation where 
the severity of the overall disability warrants such an 
evaluation.  38 C.F.R. § 4.114 (1999).

After comparing the diagnostic criteria to the manifestations 
of the appellant's disability as documented by the records on 
file, the Board finds, by a preponderance of the evidence, 
that the requirements for a 60 percent disability rating are 
not met.  In this respect, the medical evidence certainly 
shows a long- standing history of periods of exacerbation and 
remission of Crohn's disease manifested by lower abdominal 
pain, cramps, diarrhea, nausea, vomiting and fatigue.  He has 
occasional weight loss and loss of appetite, but his medical 
records do not reflect a history of sustained weight loss or 
malnutrition.  In this respect, he was discharged from 
service with a weight of 170 pounds and a height of 68 
inches, and his current weight of 178 pounds does not 
significantly deviate from his documented weights following 
service.  The evidence of record shows that, although he 
remains anemic, his health has remained stable even during 
exacerbations of his Crohn's disease.  As such, an increased 
rating for Crohn's disease pursuant to Diagnostic Code 7323 
is not warranted.

In closing, the Board notes that the appellant's 
representative has argued on appeal that the RO has not 
afforded the appellant proper due process.  Particularly, it 
has been argued that the RO has failed to explain to the 
appellant, in layman's terms, its decision not to assign a 
separate rating for anemia.  As noted by the RO in the 
November 1994 rating decision, however, the appellant was 
notified that '[t]he Disability rating schedule provides when 
secondary anemia is diagnosed, the underlying disease entity 
is to be rated and a separate evaluation not assigned for 
anemia."  As indicated above, Diagnostic Code 7323, as well 
as 38 C.F.R. §§ 4.113 and 4.114, specifically consider anemia 
as symptom of the predominant Crohn's disease disability.  As 
such, a separate rating is prohibited by the rule against 
pyramiding.  38 C.F.R. § 4.14 (1999)(evaluation of the same 
manifestation of symptoms under different diagnoses must be 
avoided).

In this case, the appellant has been advised of the 
applicable law and provided the opportunity to present 
evidence and argument on the issue of a separate rating for 
anemia.  As evidenced by the May 1999 memorandum, his 
accredited representative was also provided the opportunity 
to provide any additional evidence and argument deemed 
necessary to this issue.  His representative also had ample 
opportunity to advise him of the application of the law to 
the facts of this case.  The Board does not discern any due 
process violation which would necessitate any further remand 
by the Board.  See Bernard v. Brown, 4 Vet.App. 384 (1993).

The evidence is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 4.3 (1999).

ORDER

An increased rating for Crohn's disease with anemia is 
denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 

